Per Curiam.
This appeal is from an order granting a temporary restraining order enjoining the use of the auditorium in a public school building in the Special Tax School District by private parties for entertainments, such as exhibitions of moving pictures, etc., under a contract made with the Trustees of the Special Tax School District.
The title to the land and the building is vested in the board of public instruction of the county, and the statutory authority of the Trustees of the Special Tax School District with reference to schools in the district is not of control, but of supervision only, and does not include a right in the Trustees to make the lease of the school property of the county involved in this controversy. No authority in the Trustees to make the lease is made to *692appear. See Special Tax School District v. Dade County Board, 61 Fla. 798, 54 South. Rep. 265.
The order appealed from is affirmed.
Whitfield, C. J. and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.